Order entered May 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00883-CV

                            DFW ADVISORS LTD. CO., Appellant

                                                V.

                                JACQUELINE ERVIN, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-14414

                                              ORDER
       We DENY appellee’s second motion to dismiss for failure to prosecute.

       We GRANT appellant’s second motion to extend time to file brief and ORDER the brief

tendered to the Clerk of the Court April 14, 2015 filed as of the date of this order. Appellee shall

file her brief no later than June 15, 2015.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE